Citation Nr: 1109150	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim of entitlement to service connection for a right wrist disability.  The Board remanded the claim for additional development in November 2007 and May 2009.

In May 2007 the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained a right wrist injury (a laceration completely transecting the right median nerve) prior to entering active service.  On examination prior to entrance into active service, no residual disability was identified.

2.  The residuals (neuropathy and neuroma of the right median nerve) of this injury permanently increased in severity during the Veteran's active service.

3.  The medical evidence does not clearly and unmistakably show that the increase in severity was due to the natural progression of the disability. 


CONCLUSION OF LAW

The Veteran's pre-existing right wrist disability was aggravated by his active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for a right wrist disability, which constitutes a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran acknowledges that he had a history of a right wrist injury at the time of his entry into active service.  He contends, however, that at the time of his entry into active service, his right wrist condition was not disabling, and that his experiences in service aggravated his pre-existing disability.  He therefore asserts that he is entitled to service connection for a right wrist disability.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim for service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner v. Principi.

On examination in September 1961, prior to entry into service, the Veteran reported a history of an injury in which he cut the arteries and nerves in his right wrist, resulting in loss of feeling in half of his right hand.  Physical examination revealed that motor and coordination actions of the right hand were intact.  Because the Veteran's entrance examination in this case did not find residual evidence of a right wrist injury, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137.

However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence.  

The evidence in this regard includes the Veteran's statements regarding loss of feeling in half of his right hand at the time he was examined prior to his entrance into service, and service treatment records showing that the Veteran on numerous occasions reported having sustained a laceration injury in 1952, and, that since time, he had experienced pain and weakness of the thumb and fingers of the right hand, with absent sensation of the thumb, index, and long fingers, and the radial side of the palm, as well as a tender soft swelling on the anterior aspect of his wrist.  Service treatment records also show that after he entered service, he was observed to have an irregular scar on the anterior aspect of the right wrist, consistent with the injury he described.  On each occasion on which he was evaluated for this disability in service, the examining medical professional determined that the disability pre-existed his entrance into active service.

Based upon the history provided by the Veteran, and the in-service findings, the Board finds that there is clear and unmistakable evidence that the Veteran's right wrist disability existed prior to service.  While the Veteran is not competent to opine that his disability existed prior to service, he is competent to describe and report symptomatology, treatment and the diagnoses that medical professionals reported to him.  Jandreau, see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran has reported on numerous occasions during and after his discharge from service that his right wrist disability, or the symptoms thereof, existed for years prior to his entry into service, and medical professionals also found that the disability pre-existed service.  Significantly, there is no evidence to the contrary.  Thus, the Board concludes that the Veteran's right wrist disability clearly and unmistakably existed prior to his entrance into active service.

The next step of the inquiry is to determine whether the Veteran's pre-existing disability was aggravated in service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004).  

In numerous written statements submitted in support of his claim, and in May 2007 testimony before the Board, the Veteran reported that at the time he entered service, his right hand did not bother him.  His in-service duties, however, had required him to make heavy use of his right hand, which resulted in significant pain and weakness of the right hand.  In addition, he reinjured his right wrist during service as a result of a fall at the chemical range.  His right wrist condition had rapidly deteriorated as a result of his increased use of that hand, and as a result of the fall, such that his condition upon his separation from service was significantly worse than it had been when he entered service.  In support of his claim, he submitted a statement written by a fellow serviceman who corroborated the Veteran's report of deterioration after the injury at the chemical range.

The Veteran's service treatment records show that he frequently reported to sick call with complaints of right wrist pain, stating that he was unable to use the hand normally in the performance of duty. 

In April 1962, he reported a 10-year history of almost constant pain in his right wrist and the radial aspect of his right hand, increased by use of the right hand or by damp weather.  As a civilian he had done office work and was able to function without seeking remedial medical advice.  He complained of increased pain since he entered active service in December 1961.  He stated that for the past 7 weeks, he had done very little in the way of manual work but that his pain was still of sufficient severity to cause difficulty in sleeping and in doing anything but the more minor tasks involving his right hand.  He stated that he had reasonable power in his right hand but that pain restricted his ability to use it.

Physical examination revealed hypesthesia over the dorsal and palmar aspects of the right thumb, and first and second fingers.  Sensory examination was otherwise normal.  Motor examination revealed mild atrophy of the palmar aspect of the right thumb, and mild weakness of opposition of the right thumb.  There was a soft mass noted in the area of the right median nerve on the palmar aspect of the right wrist.  Pronation and supination were intact, as were flexion and extension.  The examining physician did not recommend surgery, as it was felt that surgical intervention might aggravate the condition.  It was recommended that the Veteran be referred for evaluation by a medical board.

On medical board evaluation in May 1962, the Veteran stated that he had been required to use his right hand more since entering service, and that the increased use had increased his discomfort.  He stated that he believed he had a normal grasp and right grip strength but that his endurance was markedly limited.  Physical examination revealed obvious atrophy of the thenar eminence.  He lacked true opposition of the thumb but had fairly good strength in short flexion and in adduction.  The lumbrical muscle of the index finger was quite weak, and that of the long finger less weak.  There was either absence or marked decrease in the sensation of the anterior aspect of the thumb, index, and long fingers, and the radial side of the palm, in the areas innervated by the median nerve.  Grasp of the hand was strong.  The injury was determined to not be disqualifying, and the Veteran was found to be qualified for active military service.  His profile was not changed due to the injury.

On examination in October 1963, prior to separation from service, the Veteran was noted to have permanent neuropathy of the right hand as a result of an injury that occurred prior to his entrance into service.  He was given a limited duty profile of 3 for his upper extremities, indicative of a defect causing moderate interference with function, yet capable of sustained effort for short periods.  Given that no residual disability was identified upon examination prior to entrance into service, and the Veteran was not given a limited duty profile, it appears that the right wrist disability worsened during active service.

The Veteran underwent VA examination in May 2008, as a result of which he was diagnosed with a complete transaction of the right radial nerve following a 1952 laceration injury, resulting in right thenar eminence wasting.  After reviewing the claims file, the examiner determined that the Veteran's service treatment records documented increased pain and weakness while in active service.  There was no objective evidence, however, to show that the increase was greater than that which would have been due to the natural progression of the condition had the Veteran been doing other activities, had he not joined the military.  The examiner thus opined that the increased pain and weakness was consistent with the natural progression of the condition, and would have occurred had he been doing other types of employment outside the military.

The record as a whole shows that the pre-existing disability was found to have permanently worsened during active service.  Although the VA examiner opined that the worsening was due to the natural progression of the condition, rather than as a result of the circumstances of the Veteran's active service, the evidence is not clear and unmistakable that the worsening was due to the natural progression of the condition.   The evidence does not conclusively establish that the disability would have been as severe in October 1963 as it was, had the Veteran not entered active service.  As this high legal standard has not been met, and the evidence of record otherwise demonstrates in-service worsening of the condition, the Board finds that service connection for a right wrist disability is warranted.


ORDER

Service connection for a right wrist disability is granted.



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


